ON MOTION FOR REHEARING.
Appellant in a motion for rehearing insists that we failed to dispose of her assignment of error, that the trial court erroneously rejected evidence offered by her tending to prove that respondent was by nature a crude, harsh, profane, vulgar, obscene, corrupt and overbearing man and that he bore such a general reputation. The record disclosed that respondent, while a witness, admitted, when questioned by appellant's attorney, that he used profane language. Note, "I suppose I have cursed probably all my life occasionally." "I expect I have used ugly and bad language on the streets in Hannibal." Witnesses for respondent, while on the stand, admitted that respondent possessed such traits. Had the trial court admitted the rejected evidence it would have been only cumulative of what was in the record through respondent's own admission. Appellant, however, did not object to the manner of man respondent was by nature. She testified, as related in our opinion, that respondent was the best husband she had had; that he treated her very well until the dispute arose over replacing the ante-nuptial contracts which had so mysteriously disappeared.
The trial court specifically found that appellant did not marry respondent in good faith, but only because she wanted to obtain his property; that she accused him of stealing what property he possessed. We reaffirm what we said in the opinion, that the record justified that finding of the trial court. If that be so, then appellant's whole marital affair with respondent was a fraud and indeed an indignity of the rankest sort. Appellant insists that since respondent was a man who habitually used vile and vulgar language the use of such language, by appellant, would not constitute an indignity against him. Suppose we grant that to be true. If appellant was half as proficient in the use of vulgar and profane language as the evidence of witnesses for respondent would indicate, then she too was not insulted by the use of such language in her presence. Upon further consideration we are convinced more than ever that the judgment of the trial court was justified. That judgment finds appellant to be the innocent andinjured party. The motion for rehearing is overruled. *Page 1168